The only question presented by the record in this case is the sufficiency of the evidence to sustain the finding of the trial court that a certain signature appearing upon an application for change of beneficiary named in an insurance policy was a valid signature, and not a forgery. After a consideration of the record, we are convinced that the evidence is amply sufficient to sustain the findings of the trial court. To detail the evidence would serve no useful purpose.
The judgment and order appealed from are affirmed.
All the Judges concur. *Page 542